FILED
                           NOT FOR PUBLICATION                              AUG 08 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30324

              Plaintiff - Appellee,              D.C. No. 2:10-cr-02025-FVS-1

  v.
                                                 MEMORANDUM *
EDDIE DAVID ZAMARRIPA,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                            Submitted August 3, 2011 **
                               Seattle, Washington

Before: NOONAN and M. SMITH, Circuit Judges, and GUILFORD, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Andrew J. Guilford, United States District Judge for
the Central District of California, sitting by designation.
      Eddie David Zamarripa (“Zamarripa”) entered a conditional guilty plea to a

charge of being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). He appeals the district court’s denial of his motion to suppress the

firearm that police officers found during an investigative stop. We have

jurisdiction under 28 U.S.C. § 1291 and we affirm.

      We review de novo the denial of a motion to suppress, while reviewing for

clear error the underlying factual findings. United States v. Davis, 530 F.3d 1069,

1077 (9th Cir. 2008).

      The investigative stop was supported by reasonable suspicion that criminal

activity may have been afoot. See Terry v. Ohio, 392 U.S. 1, 30 (1968). The

officers had reason to believe that Zamarripa (a) resembled a car-prowl suspect; (b)

had just banged on a car and invited its occupants to fight; (c) was wearing a gang-

related head covering in an area known for gang activity; and (d) had previously

been associated with gang activity in the area. Considering the totality of the

circumstances, these facts were enough to support an investigative stop. See

United States v. Johnson, 581 F.3d 994, 999 (9th Cir. 2009) (“Reasonable

suspicion is formed by specific, articulable facts which, together with objective and

reasonable inferences, form the basis for suspecting that the particular person




                                          2
detained is engaged in criminal activity.” (citation and internal quotation marks

omitted)).

      The frisk was also justified. The officers were aware of Zamarripa’s recent,

aggressive encounter with a car and were outnumbered by Zamarripa and his

companions. Moreover, the area where the stop occurred was known for gang-

related violence, Officer Salinas recognized Zamarripa as having connections with

a gang from a previous interaction, and Zamarripa was wearing a color claimed by

the Norteño gang in Yakima. Based on these facts, the officers reasonably

suspected that Zamarripa may have been armed and dangerous. See Johnson, 581

F.3d at 999.

      AFFIRMED.




                                          3